On Petition eor Modification.
Per Curiam.
By motion and affidavit, which have here been considered as a petition for rehearing, it is suggested that a further direction than that contained in the original opinion (84 Wash. 88, 146 Pac. 881), be given to the superior court in this: That in case the respondent shall, un*633der the provisions of its mortgage, redeem the mortgaged property from the assessment liens, that then and in such case the superior court may, upon proper showing being made, enter a supplemental decree, including in the amount due the respondent under the mortgage, any sum or sums paid in redemption of the assessment liens. This suggestion is well founded. The respondent may be compelled to redeem from the assessment liens in order to protect its rights under the mortgage. If, after having done this, the mortgagor should redeem from the mortgage foreclosure, obviously there should be included in such redemption the amount which the mortgagee was required to pay to protect its rights under the mortgage.
In the event the respondent redeems from the assessment liens, or any of them, the superior court, upon a proper showing, is directed to enter a supplemental decree, including in the amount due the respondent under the mortgage the sum paid in redemption of assessment liens.